Citation Nr: 0913728	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-02 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for the postoperative 
residuals of a right inguinal hernia.  

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for the postoperative 
residuals of a left inguinal hernia.  

4.	Entitlement to service connection for tinnitus.  

5.	Entitlement to an increased rating for bilateral 
testalgia, status post varicocele, currently evaluated as 10 
percent disabling.  

6.	Entitlement to an increased (compensable) rating for 
sterility.  

7.	Entitlement to a separate compensable rating for penile 
dysfunction.  

8.	Entitlement to a separate compensable rating for 
impotency.  

9.	Entitlement to a separate compensable rating for erectile 
dysfunction.  

10.	Entitlement to a separate 
compensable rating for painful orgasms.  

11.	Entitlement to a separate 
compensable rating for loss of use of multiple creative 
organs.  

12.	Entitlement to a separate 
compensable rating for loss of use of the vas deferens.  

13.	Entitlement to a separate 
compensable rating for loss of use of the penis.  

14.	Entitlement to compensation 
for significant scarring under the provisions of 38 U.S.C.A. 
§ 1151.  

15.	Entitlement to compensation 
for nerve damage under the provisions of 38 U.S.C.A. § 1151.  

16.	Entitlement to compensation 
for urinary dysfunction under the provisions of 38 U.S.C.A. 
§ 1151.  

17.	Entitlement to compensation 
for functional impairment of the abdomen under the provisions 
of 38 U.S.C.A. § 1151.  

18.	Entitlement to compensation 
for a right arm disorder under the provisions of 38 U.S.C.A. 
§ 1151.  

19.	Entitlement to compensation 
for visual impairment under the provisions of 38 U.S.C.A. 
§ 1151.  

20.	Entitlement to special monthly 
compensation for loss of use of the epididymis under the 
provisions of 38 U.S.C.A. § 1151.  

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to March 
1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board has recharacterized some issues on the title page 
to best reflect their current legal standing.  When 
previously before the Board, in May 2008, entitlement to 
special monthly compensation while incarcerated was denied.  
The remaining issues were remanded for due process measures.  
Development has been completed and these claims have been 
returned to the Board.

The issue involving service connection for a left inguinal 
hernia on a de novo basis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Service connection for left and right inguinal hernias and 
bilateral hearing loss was denied by the RO in an April 1987 
rating action.  The Veteran was notified of this action and 
of his appellate rights, but failed to file a timely appeal.

2.	Since the April 1987 decision denying service connection 
for right and left inguinal hernias and bilateral hearing 
loss, the additional evidence, not previously considered, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  

3.	There is no current evidence of a recurrence of a right 
inguinal hernia, which pre-existed service.  

4.	Bilateral hearing loss, which is shown to have pre-existed 
service, is not shown to have increased in severity during 
service or been made worse by any inservice event.  

5.	Tinnitus was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

6.	Bilateral testalgia, status post varicocele, is currently 
manifested by tenderness, analogously to a tender scar.  

7.	Sterility is not shown to cause deformity of the penis or 
loss of erectile power.  

8.	Penile dysfunction is not currently demonstrated.  

9.	A separate compensable rating for impotency would be 
duplicative of the Veteran's service connected sterility.  

10.	Erectile dysfunction is not 
currently demonstrated.  

11.	A disability manifested by 
painful orgasms is not currently demonstrated.  

12.	Loss of use of multiple 
creative organs is not currently demonstrated.  

13.	A separate compensable rating 
for loss of use of the vas deferens would be duplicative of 
the Veteran's service connected sterility.  

14.	A separate compensable rating 
for loss of use of the penis would be duplicative of the 
Veteran's service connected sterility.  

15.	Scarring due to left inguinal 
hernia surgeries is not shown to be due to the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.

16.	Nerve damage and urinary 
dysfunction is not shown to be due to the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.

17.	Visual impairment is not shown 
to be due to the carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part.

18.	Functional impairment of the 
abdomen is not shown to be due to the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.

19.	A right arm disorder is not 
shown to be due to the carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part.

20.	Loss of use of the epididymis 
is not shown to be due to the carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part.


CONCLUSIONS OF LAW

1.	The additional evidence received subsequent to the April 
1987 decision of the RO, which denied service connection for 
right and left inguinal hernias and bilateral hearing loss, 
is new and material; thus, the claim for service connection 
for these disabilities is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.	A right inguinal hernia pre-existed service and was not 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2008).

3.	Bilateral hearing loss pre-existed service was not 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2008).

4.	Tinnitus was neither incurred in nor aggravated by 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

5.	The criteria for a rating in excess of 10 percent for 
bilateral testalgia, status post varicocele, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Code 
7804 (2008).  

6.	The criteria for a compensable rating for sterility have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.115b, Code 7522 (2008).  

7.	The criteria for a separate compensable evaluation for 
penile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.14 (2008).  

8.	The criteria for a separate compensable evaluation for 
impotency have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.14 (2008).  

9.	The criteria for a separate compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.14 (2008).  

10.	The criteria for a separate compensable evaluation for 
painful orgasms have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.14 (2008).  

11.	The criteria for a separate compensable evaluation for 
loss of use of multiple creative organs have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.350(a)(1), 
4.14 (2008).  

12.	The criteria for a separate compensable evaluation for 
loss of use of the vas deferens have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.350(a)(1), 
4.14 (2008).  

13.	The criteria for a separate compensable evaluation for 
loss of use of the penis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.350(a)(1),4.14 
(2008).  

14.	The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for excessive scarring as due to VA 
treatment are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358(b) (2008).

15.	The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for nerve damage and urinary 
dysfunction as due to VA treatment are not met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358(b) (2008).

16.	The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for functional impairment of the 
abdomen as due to VA treatment are not met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.358(b) (2008).

17.	The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for functional impairment of the 
abdomen as due to VA treatment are not met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.358(b) (2008).

18.	The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for a right arm disorder as due to 
VA treatment are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358(b) (2008).

19.	The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for visual impairment as due to VA 
treatment are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358(b) (2008).

20.	The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for loss of use of the epididymis as 
due to VA treatment are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358(b) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in February 2005, June 2005, October 
2005, November 2005, March 2006, May 2006, June 2006, and 
December 2006, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Furthermore, the May 2005 letter provides sufficient notice 
as to what is needed in terms of new and material evidence so 
as to satisfy the notice provisions of Kent.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006 and in the VCAA letters furnished in May 
and December 2006, the Veteran was provided all necessary 
notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  

Regarding the Vazquez-Flores notice requirements, the RO, in 
several of its VCAA letters, listed examples of the type of 
types of medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation. To the 
extent that the RO did not otherwise comply with the Vazquez-
Flores notice requirements, the Veteran's written statements, 
contain some discussion as to the impact of the worsening of 
his disability on his employment and daily life as much as 
possible considering his incarceration for a life sentence, 
and why ratings higher than those assigned under VA's rating 
schedule are warranted.  Consequently, any error in this 
regard was "cured by actual knowledge on the part of the 
claimant." See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir 2007).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(b).

Service connection for bilateral hearing loss, and right and 
left inguinal hernia repairs was previously denied by the RO 
in an April 1987 rating decision.  At that time, it was 
determined that the Veteran had undergone a right inguinal 
herniorrhaphy prior to service and that an audiometric 
evaluation at the time of entry into active duty showed that 
the Veteran had hearing loss in each ear at that time.  It 
was further determined that, while the Veteran had undergone 
a left varicocele surgery during service, he had not 
undergone a left herniorrhaphy.  The Veteran did not appeal 
this determination.  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the April 1987 rating 
decision that denied service connection for bilateral hearing 
loss and bilateral inguinal hernia repairs included the 
service treatment records that showed that the Veteran 
underwent left varicocele surgery and was diagnosed as having 
bilateral testalgia, but there was no indication of either a 
left inguinal hernia during service.  An audiometric 
evaluation at the time of the Veteran's entry upon active 
duty showed bilateral hearing loss.  Also noted at the time 
of entry into service was the fact that the Veteran had 
undergone a right inguinal hernia repair as a child.  There 
was no indication in the treatment records that the Veteran 
underwent any treatment for a left hernia repair.  Additional 
records included VA and private treatment reports that showed 
that the Veteran had treatment for bilateral orchalgia and an 
additional left varicocele repair in 1979, complaints of pain 
in the area of the varicocele repair during 1981 and 1982, 
and a left herniorrhaphy performed at a VA facility in April 
1986.  At that time, it was noted that the Veteran had some 
bilateral hearing loss and had undergone a right inguinal 
herniorrhaphy at age three.  A private audiometric 
evaluation, dated in September 1986, continued to show 
bilateral hearing loss.  

Evidence received subsequent to the April 1987 rating 
decision included additional VA treatment records as well as 
records from private facilities and physicians.  These 
records show that the Veteran underwent additional treatment 
regarding a left inguinal hernia, but do not show that the 
hernia was related to the Veteran's period of active duty.  
There is no indication in the majority of these records that 
the Veteran had treatment for the right inguinal hernia or 
that his pre-existing hearing loss increased in severity 
during service.  There is a 1994 VA medical opinion regarding 
possible damage to the vas deferens that could have been the 
result of left inguinal surgeries conducted at VA facilities, 
the last of which occurred in April 1989, but this does not 
include an opinion that the herniorrhaphies are related to 
service.  Also received was a medical opinion from the 
Veteran's private physician dated in May 2006.  This opinion 
relates the Veteran's left and right inguinal hernia repairs 
and hearing loss to service.  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds the May 2006 private medical opinion 
constitutes new and material evidence such that the claim may 
be reopened.  

Having decided that the claim is reopened, as noted, the 
claim must now be considered on all the evidence on file.  
The next question is whether the Board can conduct a de novo 
review without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is concluded that the 
Board may proceed without prejudice to the Veteran.  The RO 
has provided the Veteran notice as to the requirements for 
service connection; the Veteran's argument throughout the 
instant appeal has been on the merits, as well as on the 
question of whether new and material evidence has been 
presented; and he has had the opportunity for a full hearing 
throughout the process, although this is complicated by the 
Veteran's incarceration.  It is concluded, therefore, that 
there is no prejudice to the Veteran based on the Board's de 
novo review.  

In his May 2006 opinion, the Veteran's private physician made 
several statements that are not supported by the remainder of 
the record.  These include that the Veteran was fit at the 
time of entry into active duty and that he had undergone 
surgery in the left inguinal region in 1978.  As previously 
noted, there was evidence of a right inguinal herniorrhaphy 
prior to service as well as an audiometric evaluation showing 
hearing loss at entry into active duty.  Although the private 
physician indicates that the bilateral hearing loss and right 
inguinal hernia should be service connected his reasoning is 
not supported by the record.  He indicates that the right 
inguinal hernia region symptoms are related to the bilateral 
testalgia that was noted during service; however, there is no 
indication in the record that the Veteran has had symptoms of 
a right inguinal hernia since the pre-service surgical 
correction as a child.  As he has not demonstrated right 
inguinal hernia symptoms, service connection is not 
warranted.  Regarding the claim for bilateral hearing loss, 
it is noted that the physician's medical opinion indicates 
that he believed that the prior denial was the result of an 
audiometric evaluation that had failed to show hearing loss 
that would warrant VA benefits.  This is an erroneous 
opinion; however, as the denial, as noted, was based upon the 
fact that the Veteran had hearing loss at entry into service 
that was not aggravated therein.  The May 2006 medical 
opinion does not address whether the Veteran's pre-existing 
hearing loss was aggravated by service and, as such, is not 
of probative value insofar as entitlement to service 
connection for bilateral hearing loss is concerned.  The left 
inguinal hernia repair will be addressed in the remand 
portion of this decision.  

Regarding the Veteran's claim for service connection for 
tinnitus, it is noted that this issue was addressed in the 
April 1987 rating decision previously discussed, but not 
formally adjudicated.  Therefore, it will be reviewed on the 
merits.  There is no indication in the service treatment 
records of complaints of tinnitus.  The Veteran was first 
noted to have complaints of tinnitus in 1986.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

While the private physician who rendered an opinion in May 
2006 indicated that the tinnitus should be service connected, 
this was based upon a relationship with the Veteran's 
bilateral hearing loss and a belief that that disorder should 
be service connected.  As noted, this is not the case.  There 
is no other credible medical opinion that relates the 
tinnitus to service and no basis for a finding of service 
connection.  Under these circumstances, the claim must be 
denied.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral testalgia, status 
postoperative varicocele, and sterility warrant higher 
disability ratings.  In addition, the Veteran is claiming 
additional, separate compensation ratings for various 
additional disabilities that he believes are associated with 
his service connected disabilities.  These include penile and 
erectile dysfunction; impotency; painful orgasms; and loss of 
use of multiple creative organs, the vas deferens, and the 
penis.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Board has reviewed the entire evidence of record, 
including a report of the most recent compensation 
examination, dated in January 1994; records of private 
treatment dated from 2003 to 2006; and reports of private 
examinations from a private physician dated February and May 
2006.  After review of the record, the Board can find no 
basis for a grant of any of the Veteran's claimed benefits.  

At the time of the January 1994 evaluation, examination 
showed a right inguinal surgical scar, three centimeters in 
length, with no evidence of herniation.  The scar was flat 
and unremarkable.  He had three separate scars in the left 
lower quadrant, one measuring six centimeters in the lower 
abdomen suggested a preperitoneal approach, intra-abdominally 
for repair of a hernia.  A second scar measured two 
centimeters and a third measured five centimeters, both were 
slightly above the inguinal area.  There was no herniation to 
any of these scars.  He related tenderness to palpation over 
all of the scars.  Examination of the scrotum showed no 
apparent lesions and no scrotal masses.  The testicles were 
of normal size and the epididymis did not appear to be 
enlarged.  He related testicular pain with the left testicle.  
The impressions were of bilateral testalgia and pain in 
surgical scars and postoperative status inguinal 
herniorrhaphies, one on the right and three on the left.  In 
a March 1994 addendum, the examiner stated that laboratory 
testing had shown no sperm in a specimen provided.  It was 
stated that it was remotely possible that this was the result 
of a vas deferens injury resulting from one of the surgical 
procedures that had been performed.  

As noted, the Veteran has been service connected for 
bilateral testalgia, with the postoperative residuals of a 
left varicocele repair, and for sterility.  In addition, the 
Veteran has been found to be eligible for special monthly 
compensation on account of the loss of use of a creative 
organ.  His left bilateral testalgia has been evaluated as 10 
percent disabling as analogous to a tender scar and his 
sterility has been found noncompensable.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and laboratory findings.  
Nor will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
no-percent evaluation, a no-percent evaluation will be 
assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  

Scars, that are superficial and painful on examination, 
warrant a 10 percent evaluation.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

The Veteran is noted to have bilateral testalgia, which has 
been rated as if it were a tender scar.  This current 10 
percent evaluation is the maximum schedular rating and meant 
to compensate him for the related industrial impairment.  It 
can be argued that a higher rating should be assigned on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the Veteran's testalgia disability, 
compared to similarly situated Veterans, and the schedular 10 
percent rating which has been assigned adequately compensates 
him for his related industrial impairment. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Regarding the Veteran's claim for an increased rating for 
sterility, it is noted that this has been evaluated on the 
basis of deformity of the penis, with loss of erectile power, 
which warrants a 20 percent evaluation.  38 C.F.R. § 4.1115b, 
Code 7522.  Although the Veteran has been service connected 
for sterility, there is no evidence that he has penile 
deformity or loss of erectile power.  Therefore, the criteria 
for a compensable evaluation have not been demonstrated and 
the noncompensable rating is warranted.  Regarding the 
additional claims made by the Veteran, that of separate 
compensation ratings for penile and erectile dysfunction; 
impotency; painful orgasms; and loss of use of multiple 
creative organs, the vas deferens, and the penis, it is noted 
that these disorders have not been demonstrated in the record 
or are disabilities that are duplicative of his service 
connected testalgia and sterility.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The record does not demonstrate that the Veteran has penile 
or erectile dysfunction or a disability manifested by painful 
orgasms.  He has been found entitled to loss of use of a 
creative organ of which he has only one, as defined by 
regulation.  See 38 C.F.R. § 3.350(a)(1).  There is no basis 
for a determination that the Veteran has multiple creative 
organs.  He has been service connected for sterility, which 
was based on a determination that his vas deferens may have 
sustained an injury during the surgical procedure he 
underwent during service.  There is no basis for additional 
compensation on the basis of injury of the vas deferens or of 
loss of use of the penis.  The Veteran is already being 
compensated for sterility and for loss of use of the penis, 
his creative organ.  As additional service connections or 
separate evaluations would be duplicative of this 
compensation, the claims must be denied.  

The Veteran is claiming compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability associated 
with procedures that he claims were performed at a VA 
facility.  He submitted his claims for this benefit 
subsequent to October 1997.  As such, regulations that became 
effective in October 1997 are to be applied.  

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a Veteran's qualifying additional disability in 
the same manner as if such additional disability was service- 
connected. A qualifying disability is one that is not the 
result of a Veteran's willful misconduct, and that was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonable foreseeable. 38 
U.S.C.A. § 1151(a) (West 2002).

To determine whether a Veteran has an additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the Veteran's 
condition after such care or treatment has stopped. 38 C.F.R. 
§§ 3.358(b)(1), 3.361(b); (2006).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
Veteran's additional disability. 38 C.F.R. §§ 3.358(c)(1), 
3.361(c)(1) (2005). The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
Veteran's additional disability (as explained in paragraph 
(c) of this section); and that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider. 38 C.F.R. § 3.361(d)(1) (2006).

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. 38 C.F.R. § 3.361(d)(2) (2006).

The Veteran is seeking compensation for significant scarring 
in the area of the genitalia, nerve damage, urinary 
dysfunction, functional impairment of the abdomen, a right 
arm disorder, visual impairment, and to special monthly 
compensation for loss of use of the epididymis under the 
provisions of 38 U.S.C.A. § 1151.  After review of the 
record, the Board can find no basis for a grant of 
compensation benefits for any of these claimed disabilities.  

Review of the record shows that the Veteran does have several 
scars that are the result of his left inguinal hernia 
surgeries that were performed at a VA facility, there is no 
indication in the record that the scarring was due to the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care.  Although it is possible that 
service connection for this scarring could be established on 
a direct basis, pending the results of the medical opinion 
sought in the remand portion of this decision, there is no 
indication that the Veteran should receive compensation for 
the scarring under the provisions of 38 U.S.C.A. § 1151.  

Similarly, there is no basis for a grant of the Veteran's 
claims for compensation for nerve damage and urinary 
dysfunction.  The record shows that, while the Veteran has 
had complaints of these disorders, there are no indications 
that they were caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the Veteran's medical care.  As 
such, there is no basis for compensation under the provisions 
of 38 U.S.C.A. § 1151.  

The Veteran is seeking compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a right arm disorder 
visual impairment and a functional disorder of the abdomen.  
The record shows that the Veteran had complaints of these 
disorders in private treatment records dated in 2003 and 
2004, but the Veteran was not receiving treatment from VA at 
that time.  The records are of treatment received during the 
Veteran's incarceration.  Review of VA treatment records, 
which date from the years prior to the Veteran's conviction 
and incarceration, do not show complaints or manifestations 
for a chronic eye, right arm or abdominal disorder due to 
treatment received at VA facilities.  Under these 
circumstances, compensation under 38 U.S.C.A. § 1151 for 
these disorders is not warranted.  

Finally, the Veteran is seeking special monthly compensation 
on account of the loss of use of the epididymis due under the 
provisions of 38 U.S.C.A. § 1151.  As previously noted, the 
Veteran is already eligible for special monthly compensation 
on account of the loss of use of a creative organ.  
Additional compensation for loss of use of the epididymis is 
not warranted as the epididymis is considered part and parcel 
of the compensation that the Veteran has already been 
assigned.  As such, the claim is denied.  


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
bilateral hearing loss, is granted.  

Service connection for bilateral hearing loss is denied.

New and material evidence having been received, the 
application to reopen a claim for service connection for the 
postoperative residuals of a right inguinal hernia, is 
granted.  

Service connection for postoperative residuals of a right 
inguinal hernia is denied.

New and material evidence having been received, the 
application to reopen a claim for service connection for the 
postoperative residuals of a left inguinal hernia is granted.  

Service connection for tinnitus is denied.  

An increased rating for bilateral testalgia, status post 
varicocele, currently evaluated as 10 percent disabling, is 
denied.  

A compensable rating for sterility is denied.  

A separate compensable rating for penile dysfunction is 
denied.  

A separate compensable rating for impotency is denied.  

A separate compensable rating for erectile dysfunction is 
denied.  

A separate compensable rating for painful orgasms is denied.  

A separate compensable rating for loss of use of multiple 
creative organs is denied.  

A separate compensable rating for loss of use of the vas 
deferens is denied.  

A separate compensable rating for loss of use of the penis is 
denied.  

Compensation for significant scarring under the provisions of 
38 U.S.C.A. § 1151 is denied.  

Compensation for nerve damage under the provisions of 
38 U.S.C.A. § 1151 is denied.  

Compensation for urinary dysfunction under the provisions of 
38 U.S.C.A. § 1151 is denied.  

Compensation for functional impairment of the abdomen under 
the provisions of 38 U.S.C.A. § 1151 is denied.  

Compensation for a right arm disorder under the provisions of 
38 U.S.C.A. § 1151 is denied.  

Compensation for visual impairment under the provisions of 
38 U.S.C.A. § 1151 is denied.  

Special monthly compensation for loss of use of the 
epididymis under the provisions of 38 U.S.C.A. § 1151 is 
denied.  


REMAND

The medical opinion relating to the Veteran's claim for 
service connection for a left inguinal hernia indicates that 
the disorder may be related to the varicocele surgery that 
the Veteran underwent while on active duty, but the opinion 
is not sufficient for a grant of service connection.  There 
is no medical opinion regarding whether a nexus relationship 
probably exists.  Under these circumstances, a medical 
opinion should be obtained prior to final appellate 
consideration.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must arrange for a 
competent medical opinion to ascertain 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
the Veteran's postoperative left inguinal 
hernia is due to, the result of, or 
aggravated (permanently made worse) to the 
left varicocele surgery that he underwent 
during service.  The claims folder must be 
made available for review in connection 
with this medical opinion.  The examiner 
should provide complete rationale for all 
conclusions reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the remaining issue on appeal.  
If the determination remains unfavorable the 
Veteran should be provided with a 
supplemental statement of the case.  The 
Veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


